Case: 20-10198     Document: 00515697481         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 7, 2021
                                  No. 20-10198
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher James Regan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CR-21-2


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Christopher James Regan entered a conditional guilty plea, reserving
   the right to appeal the district court’s denial of his motions to suppress, to
   one count of conspiracy to produce child pornography and two counts of
   production of child pornography in violation of 18 U.S.C. § 2551(a) and (e).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10198       Document: 00515697481         Page: 2   Date Filed: 01/07/2021




                                    No. 20-10198


   He was sentenced to 1080 months of imprisonment. He argues on appeal
   that the district court erred in denying his motion to suppress the evidence
   obtained from a search of his residence, and that the district court should
   have conducted an evidentiary hearing before denying his motion to
   suppress. He also argues that the district court erred in denying his motion
   to exclude the statements of his co-defendant, Tanya Regan, in light of Bruton
   v. United States, 391 U.S. 123, 126 (1968).
          This court engages in a two-step inquiry when reviewing a district
   court’s denial of a defendant’s motion to suppress which challenges the
   sufficiency of a warrant. United States v. Froman, 355 F.3d 882, 888 (5th Cir.
   2004). First, this court determines whether the good-faith exception to the
   exclusionary rule announced in United States v. Leon, 468 U.S. 897 (1984),
   applies. Froman, 355 F.3d at 888. If the good-faith exception does not apply,
   this court proceeds to the second step and determines whether there was
   probable cause justifying issuance of the warrant. Froman, 355 F.3d at 888.
          Contrary to Regan’s assertions otherwise, the affidavit was not so bare
   bones as to render belief in the existence of probable cause entirely
   unreasonable. See United States v. Woerner, 709 F.3d 527, 533-34 (5th Cir.
   2013). To the contrary, the affidavit provided specific information, based on
   a cyber tip and evidence received by a subpoena, that the defendant’s
   residence was associated with IP addresses that were associated with child
   pornography during the relevant period. Further, there is no evidence that
   the issuing magistrate judge was misled by knowingly or recklessly false
   information in the affidavit or that the judge wholly abandoned his or her
   judicial role. See id.
          Moreover, his argument that the warrant and affidavit failed to
   sufficiently particularize the place to be searched and the things to be seized
   likewise fails under the good faith exception. The description was equally if




                                          2
Case: 20-10198      Document: 00515697481          Page: 3    Date Filed: 01/07/2021




                                    No. 20-10198


   not more detailed than descriptions we have previously determined to be
   sufficient. See United States v. Allen, 625 F.3d 830, 836 (5th Cir. 2010); see
   also United States v. Layne, 43 F.3d 127, 132-33 (5th Cir. 1995). In short, the
   warrant and affidavit in this case were not so “facially deficient” such that
   officers could not reasonably presume that the warrant was valid. See
   Woerner, 709 F.3d at 533-34. As the district court did not err by applying the
   good-faith exception, we need go no further. See United States v. Contreras,
   905 F.3d 853, 857 (5th Cir. 2018).
          Regan’s challenge to the denial of an evidentiary hearing likewise fails.
   This court reviews the denial of a hearing on a motion to suppress for an
   abuse of discretion. United States v. Harrelson, 705 F.2d 733, 737 (5th Cir.
   1983). “Evidentiary hearings are not granted as a matter of course, but are
   held only when the defendant alleges sufficient facts which, if proven, would
   justify relief.” Id. Regan argues that he should have been granted the
   opportunity to prove, in a hearing, his claims that the magistrate abandoned
   her detached and neutral role and the affiant acted recklessly in preparing the
   warrant.   However, Regan alleges no “definite, specific, detailed, [or]
   nonconjectural” facts to support his claims or to otherwise show that he is
   entitled to relief. Id. Regan’s bare assertions, with no supporting details or
   facts, are insufficient to show that the district court abused its discretion by
   not conducting a hearing.
          Lastly, Regan argues that the district court erred in denying his motion
   to exclude the statements of his co-defendant in violation of Bruton. Regan
   fails to explain how the purportedly inculpatory statements were used against
   him in violation of his Sixth Amendment Confrontation Clause rights. See
   United States v. Powell, 732 F.3d 361, 376 (5th Cir. 2013). Rather, as noted
   above, Regan pleaded guilty to his crime. He did not proceed to trial, let
   alone to a joint trial at which an inculpatory statement of a non-testifying co-




                                          3
Case: 20-10198      Document: 00515697481          Page: 4    Date Filed: 01/07/2021




                                    No. 20-10198


   defendant was used against him. See id.; see also United States v. Restrepo, 994
   F.2d 173, 186 (5th Cir. 1993). He has demonstrated no Bruton error.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          4